Earl Warren: Giacomo Reina, versus United States. Mr. Davis, you may continue your argument.
Oscar H. Davis: Mr. Chief Justice, may it please the Court. This morning I should like to discuss, if I may first and briefly, the statutory question of whether the immunity provision of the Narcotic Control Act of 1956 does cover state prosecutions and secondly the constitutional question of whether Congress may so provide. And third, I would like to touch also briefly on the propriety of the two-year sentence which was given by the District Court. And then I shall return to the problem posed by the Chief Justice at the end of the argument yesterday as to whether there is a different rule with respect to such immunity provision as this for a man who has been convicted of a -- of a crime and is then sought to be questioned about transactions involved in that crime. Unless some justice should -- should desire me to, I do not propose to argue the alternative position of the Government which is, of course, that if either the immunity provision does not cover state prosecutions because Congress did not intended to do so or it does not cover it because Congress could not do so, then under the rule, the Murdock case in 284 United States, the immunity is sufficient though it covers only federal prosecution. We of course do not waive or abandon that argument. We think it is unnecessary to the Court to reach it and therefore, I -- I shall not seek to discuss it unless some Justice should wish me to do so. Going very briefly to the question, the statutory question of whether this provision does cover state prosecutions. The first thing to know is that the substantive provisions of the statute are the provisions which grant the immunity are in the same words as the compulsory testimony Act of 1893 which the Court held in Brown against Walker in 1896 did cover state prosecutions. And that those substantive provisions were carried forward into the 1954 statute relating to so-called subversive activities and into the 1956 statute relating to narcotic legislation as in this case. But perhaps more significant and we think absolutely conclusive is the fact that this narcotics provi -- this immunity provision of the Narcotic Control Act of 1956 was formulated and enacted after this Court had decided the Ullmann case. The Court decided the Ullmann case in March, 1956. In May, 1956, the narcotic subcommittee of the Ways and Means Committee of the House of Representative issued its voluminous report suggesting various provisions for the legislation which was to become the Narcotic Control Act of 1956. And it included in that proposal an immunity provision and a bill was thereupon drafted and presented to Congress which concluded the same immunity provision in the terms with the necessary changes to cover narcotic legislation, in the terms of the 1954 provision which the Court had already held in the Ullmann case some month before did cover state prosecution.
Felix Frankfurter: Mr. Davis, am I right in my recollection that certainly affecting that no Attorney General has ever recommended and all embracing immunity statute, that is an immunity statute available for every kind of prosecution as in the jurisdiction.
Oscar H. Davis: I think you are right, Mr. Justice -- Justice --
Felix Frankfurter: And it is always been ad hoc with reference to --
Oscar H. Davis: -- to particular statute.
Felix Frankfurter: -- specific areas --
Oscar H. Davis: Yes.
Felix Frankfurter: -- of penal -- penal liability.
Oscar H. Davis: Yes and I'll take this opportunity to stress a particular point about this statute which unlike the statute in Brown against Walker and in many of the other cases as in the (Inaudible) case and others gave immunity with respect to a concerning transactions matters and events which were testified to in any grand jury proceeding whether the Government intended or personally intended to grant immunity or not, this is a new kind of statute which came into the books with the 1954 statute which is that the immunity is only granted by the statute if the United States Attorney with the concurrence of the Attorney General acting in the -- in the public interest should state that immunity was necessary. Now this statute has been on the books now a little over for four years. It was passed in July, 1956. In that four-year time, immunity has been accorded under the statute to only 13 persons, including this petitioner. The Attorney General did authorize that immunity be accorded to five other persons but it was not necessary for one reason or another to seek an order from the Court. So that actually only 13 persons have been accorded immunity under the statute in the four-and-a-half year period which has elapsed since its enactment. I think that is all that I need to say on the statutory question of whether this immunity provision does cover state prosecutions. Its history, its wording, its background going back to Brown and Walker I think make it clear that it does. Then the second question is whether Congress may validly so provide. Some doubt was cast upon this by the opinion of the Sixth Circuit in the Tedesco case. It is a doubt which I think need not have arisen and which I would like, if I may, to can -- to try to lay completely to rest. The short answer, the short answer for us is that in Brown against Walker, in 1896, repeated by this Court in the Ullmann case in 1956 and again in Emanuel Brown against the United States, a contempt case arising under the Motor Carrier Act in 1959, the Court we think indicated very clearly that when Congress is acting under the commerce power, there is no doubt of its -- of its authority to grant immunity which covers state prosecution as well as federal prosecution. The Court so said in Brown against Walker and this was repeated in the Ullmann case. Now what we have here in large part -- of what we have here instead of narcotic legislation, which rests on two bases; one, the power of a foreign interstate commerce and foreign affairs on the one hand, and the power over the taxing power on the other. And what I would like to stress for the Court, if I may, is the importance of the foreign and -- and interstate commerce aspect of -- of the narcotics legislation, particularly as applied to this case. The original -- this we think is the core and the basis of federal narcotics legislation and particularly appropriate here, Congress had it in mind as I shall point out when it pass -- when it enacted the immunity provision of this 1956 Act. Let me take you back into history. The first federal statute was the Opium Exclusion Act of 1909 which was -- which was so clearly valid under the Commerce Clause that is it prevented the unlawful importation of opium and thereafter prohibited the use of opium which had been unlawfully imported. It was so clearly valid that in -- in the Brolan case, when someone sought to take the constitutional issue to this Court, the Court dismissed the writ of error as frivolous. It said that the -- that the power of Congress to preclude the importation of -- of opium and similar bad products was so clear that it would not either consider the question substantially. Then there came the Harrison Narcotics Act which was based largely, though not completely upon the taxing power. But then in 1921, Congress did pass the Narcotics Drugs Import and Export Act which was wholly based upon the foreign and interstate commerce powers and related to the importation to this country of -- of narcotics, drugs and the exportation from the country of narcotics drugs. And in 1941, Congress enacted another statute, having to do with the carriage of narcotic drugs on American vessels in foreign commerce, which was also clearly based on -- on the interstate commerce power. And more than that, the central -- perhaps the most central bid in this -- in the complex of federal legislation is the presumption which Congress put it into the federal narcotics legislation that when a man is found in possession of narcotics on stand and without an order on stand that there shall be -- it shall be presume to have been illegally imported unless the defendant chose to the contrary. Now that presumption was upheld in the EEM case many years ago and has been consistently upheld and applied by this Court. I mentioned it to show that the -- that though it is sometimes said that the narcotics legislation rests on the taxing power and I hasten to say that a little later in my argument, I will support preemption if you can call it that even on the taxing power, but at this point in my argument, I want to lay bare for the Court the important role of the federal commerce power, the interstate and foreign commerce power in -- in the -- underpinning of federal narcotics legislation.
Hugo L. Black: May I ask you Mr. Davis, if you make that the Government will have less power in one field and another and it has power to legislate in that field and create a crime?
Oscar H. Davis: No sir. I -- I'm making this argument solely cause I think I can bring myself squarely within the decisions of this Court under Brown, Walker and Ullmann where they talked about the commerce power. And that's why I -- I do not and I will go on to say that where -- I will say that wherever the Congress has constitutional power to legislate, I think that it will have constitutional power to adopt an immunity provision like this.
Felix Frankfurter: But at least -- at least whatever power it has about immunity is equally after the (Inaudible) power that comes to this.
Oscar H. Davis: Yes. I hasten to say that the only reason I am making this argument now is because I think that I can fall directly within two or three decisions of this Court without any need even to extrapolate from the theories which have been laid down in those decisions. And I would like to take one moment, if I may, to point out to the Court how Congress took account of -- of the foreign and interstate commerce aspects of narcotic legislation in this very immunity provision. At pages 2 and 3 of the Government's brief, we have set out the immunity provision Section 1406 and the Court will note that -- that Congress referred to three types of federal statutes as to which if testimony were compelled, the immunity would be granted. Now the first part which remains to the -- Internal Revenue Code is basically the taxing legislation founded on the Harrison Act of 1914, but even that -- even in that portion of the Internal Revenue Code, there is interwoven interstate and foreign commerce powers. That is in that very section of the Internal Revenue Code there are provisions that people who get possession of -- of narcotics and then carried them in interstate commerce are committing a crime, so that interstate commerce enters into even that aspect of the -- of the provisions.
Felix Frankfurter: Narcotics are produced in this country?
Oscar H. Davis: Opium is -- is sometimes grown and Marijuana is -- is sometimes grown.
Felix Frankfurter: What are the proportions?
Oscar H. Davis: I think it is relatively small. I think the basic problem --
Felix Frankfurter: It has to be --
Oscar H. Davis: Yes.
Felix Frankfurter: -- the nexus within (Inaudible)
Oscar H. Davis: Well that's right. The basic problem is -- is to try to prevent drugs from coming into this country from abroad. That's the basic problem that the -- the Federal Narcotics Bureau and the federal congressmen have been trying to deal with. Now the second section, subsection of -- of this statute is the Narcotic Drugs Import and Export Act which as I've mentioned before deals wholly with foreign and interstate commerce. And the third section, the Act of July 11, 1941 deals with the carriage of drugs on American vessels in foreign commerce. And of course as I tried to point out yesterday in this particular case, foreign commerce and interstate commerce is the nub of it. This was a conspiracy to import large amounts of narcotics drugs into the United States. And as the Court can see from reading through the questions which were sought to be ask under this -- under the immunity statute, almost every single one of them deals with the question of importation of drugs into the country. They deal with -- dealing with French groups abroad, groups in Europe, means of -- of bringing drugs into the country, the obtaining of passports for the purpose of going abroad to obtain drugs and so forth. Now I would like -- like to argue the issue which Mr. Justice Black called to my attention and that is the power of Congress to grant this immunity regardless of the basis of its -- of its action in the Constitution. That is once it is assumed that Congress has constitutional power to enact the substantive legislation as this Court has held that the narcotics legislation was validly adopted either under the taxing powers or under the commerce powers then it is our position that there is no barrier to Congress adopting an immunity provision which covers state prosecutions. The Court has already held that -- that the narcotics legislation under the taxing power enable -- can use and make available for itself other kinds of reg -- regulations such as registration, the order forms, provisions for -- for stamps on packages. This is an implementation of the taxing power which the Court has held was appropriate. Now the Court has never held, in fact the Court has held the opposite, that -- that the Necessary and Proper Clauses of the Constitution, Necessary and Proper Clause and the Supremacy Clause of the Constitution applied for the taxing power, the commerce power all the powers in which Congress enjoys. I think the Court yesterday in the John Hancock Mutual Life Insurance case gave it -- the latest example of -- of upholding an action of Congress in that very field. It is in that case the Farmers Home Administration which had made the loan was acting under the -- the welfare -- the payments for grants under the Welfare Clause, the first section of Article 1, Section 8, not one of the so-called regulatory sections of Article 1, Section 8. And the Court -- and the property which -- which Congress was protecting and which the Court held could be protected was of course under the property clause of the Constitution, not under the one of the so-called regulatory clause is the Commerce Clause and war power. And in the John Hancock case yesterday, the Court held that Congress could constitutionally preempt, that is this place state rules and there, as I say, that Congress was acting on the two non, so-called non regulatory powers, the property power of the Constitution, the property clause of the Constitution, and the general power to grant farms under the first section, the same section which contains the power to lay taxes. And as I say, I think this is the -- the latest example, a holding of the Court that the power of Congress to supersede and preempt state legislation is universal, that is it is not limited to any power that Congress has. And I would go on to say that what -- what I think what the Congress has done here is a kind of partial or pro tanto preemption. It hasn't said, "No state narcotics legislation shall remain on the books as I think it could." And as I think the Court way back intimated this and I'll explain in a minute, it hasn't said that Congress has been very careful not to say that. In the 1956 statute, one of the sponsors of the legislation took the pains to put it into the legislative history a statement, though I don't think it was actually read on the floor of Congress that Congress did not want the 1956 statute to be considered a general preemption of state narcotics law so that they were still to remain concurrent power. But what an immunity provision is, I think, it's a pro tanto or a partial supersession or preemption as I say.
Felix Frankfurter: (Inaudible)
Oscar H. Davis: Pardon.
Felix Frankfurter: It didn't have that, we have a (Inaudible) available, potentially available evidence.
Oscar H. Davis: Well it -- it prevents -- no I think it prevents the -- the entire prosecution even if it's obtained through other -- other evidence.
Felix Frankfurter: Yes. Yes, it does. Other evidence here --
Oscar H. Davis: -- related to this.
Felix Frankfurter: Yes. Yes, but it doesn't prevent the prosecution.
Oscar H. Davis: No, it doesn't. But in practical effect --
Felix Frankfurter: Well that's -- that's the different thing.
Oscar H. Davis: Yes.
Felix Frankfurter: That's what -- I don't think it's an ordinary kind of preemption.
Oscar H. Davis: No, it isn't. But I -- but I think it -- if you -- it can be viewed possibly in that light and I think it maybe easier for some like the Sixth Circuit who found it difficult to accept the notion, if to put it in the light, the fact that Congress clearly has the power of preemption and -- and supersession even in the narcotics field and it hasn't gone that far here. It has gone much less. And I say -- I think quite accurately that Congress has the power to impose supersession preemption even in the narcotics field because back in 256 United States in the case of Wipple against Markinson, the question arose whether a state law, I think it was the narcotics law of the State of Minnesota, had been superseded by the Harrison Narcotics Act of 1914 and the Supreme Court held no, it had not been, but the whole intimation of the including part of the opinion is that of course Congress could, Congress could and if there were a conflict or there were some inconsistency, then the state law would have to fall but the Court found there was no inconsistency.
Felix Frankfurter: But one doesn't have to decide that the (Inaudible) include the less (Inaudible) isn't that kind of a problem.
Oscar H. Davis: No, it isn't but I -- I think that if I can later -- later to rest the -- greater problem or at least indicate that there's I think no substantiality to it, I think I will gone forward with my -- with my argument. I'd also point out that in the cases in which the Court has upheld immunity provisions against state legislation such as Brown against Walker and Ullmann, there was concurrent state power. The auditor in Brown against Walker claimed that he might be guilty of embezzlement or he might have defrauded some persons in connection with -- with -- connection with that the transactions about which he was being questioned. In other words the State of Pennsylvania might if he had really done such things, might have been able to prosecute him so it wasn't the case in which all the power over the particular transaction was in the Federal Government. Now the same thing is true in the Ullmann case. Though it's true that the Federal Government as the Court held later after on a week after on Pennsylvania against Nelson that the Federal Government had superseded state sedition laws of the -- comparable to the Smith Act the Court was very careful even in the Nelson case to say that the -- that Congress had not superseded a whole mass of -- of state legislation which impinged on that problem such as sabotage and other things or even a seditious legislation directed against the common law of Pennsylvania alone not against the United States Government. So the cases which the Court has already had, I think, indicate that there is concurrent power so-called in the States in those areas and nevertheless, that Congress has had the -- has been held to have the authority to pass a valid immunity provision which exclude -- covered state prosecutions.
John M. Harlan II: I was curious as to whether the Court of Appeals is to bypass this argument, this question -- did you argue -- the Government argued there?
Oscar H. Davis: Well, as I pointed out yesterday, the Government mainly argued that that Murdock is still a good law and then it's just a passing reference to the fact that the -- that the statute was valid -- a validly covered state prosecutions.
Felix Frankfurter: Why isn't that appropriate advocacy for the lower courts?
Oscar H. Davis: I think it is and that's what the lower courts have been doing in this field. I think perhaps that none of them realized the close connection of the statute in this case to the Ullmann case. I think none of them realized the statute here was enacted after the Ullmann case has been decided. In fact, it was being formulated after the Ullmann case and that made him -- made him a little hesitant about saying that it had the same meaning. In any case, we make the argument here that that it does cover state prosecutions and that it may validly do so. There is a suggestion I think perhaps in the Sixth Circuit's opinion that if Congress can do that here, it can do it everywhere, there can be a general immunity provision covering abolishing all state prosecutions. I think our answer to that would -- would stem -- would be first that Congress has to indicate that Congress is sensitive to the role of the States. Congress is after all composed in the -- in the upper chamber of representatives of the States and Congress has never sought to preempt federal legislation completely through the ordinary preemption power and I think there's very little likelihood that it would try to immunize all state prosecutions with res -- in connection with some federal criminal legislation. And if that were not answered enough, I call upon three statements that this Court has made in recently years and the first is what Chief Justice Taft sent an Ex parte Grossman. Ex Parte Grossman was a case in which the President had pardoned a man for contempt and the contempt consisted of disobeying an order of a Court, District Court of the United States and the President pardoned the man. And the argument was made is that it would violate still separation of powers for the President to be able to pardon a man who would compe -- committed a contempt of Court and it was said that if this were allowed, a President could completely impede the efficiency and the administration of the Court by pardoning people completely who would be violating Court orders. And Chief Justice Taft, of course, had been both President and was Chief Justice gave what I think is the -- the classic answer to it. I won't attempt to read it here though in the Grossman case, 267 United States at pages 119 and 121, he referred to the interdependence of all branches of the Government and he said there was no branch of the Government or no part of the Government which could be completely independent that Congress could refuse to make appropriations, the President can refuse to make appointments, the President could have refused to -- to enforce laws, but that you could not construe a power of -- granted to a -- a prior Federal Government in the Constitution while thinking of the ultimate breakdown of constitutional government. And they ended up by sa -- by saying, if it can be said that the President by successive pardons of constantly recurring contempt of particular litigation might deprive the Court the power to enforce its neighbors and its orders in a reconcile of neighborhood, it is enough to observe that such a course is so improbable as to furnish by little basis for argument. Exceptional cases like this, if it to be imagined at all would suggest to resort to impeachment rather than to a narrow and strained construction of the general powers of the President. We think by analogy, that applies here and I would also of course refer the Court to what Justice Stone said in his dissent in the AAA case, the Butter case that you cannot construe general -- general legislation which is properly founded in the Constitution on the basis of what possibly abuses my result in the future by someone malevolent or seeking to -- to do away with the structure of the Government. And last, I would rely of course upon what Justice Holmes said that in the ultimate analysis, this Court sits, in the ultimate analysis this Court sits and if the power is carried to extend in a particular case or situation, this Court will be sitting here. Now I turn -- I turn for a moment to the question of the two-year sentence. I won't again discuss the purge provision which I talk about yesterday. I just want to point out, if I may Mr. Chief Justice, how this case differs from the Emanuel Brown case in which on behalf of three other justices and yourself, you wrote a dissent from the -- the sentence in that case. That case was a summary case. It was not a -- this is not a summary case. This was not a summary proceeding. It was a full scale proceeding with days elapsing in which there was full opportunity for counsel to argue on the sense and he did argue on the sense. Also, that case, there was no purge clause, there was a purge clause which is inserted in this -- in this case and this I said yesterday, we construe the purge clause as running from the day of the -- the mandate of this Court returns the case to the lower court and if the Court should be unhappy about accepting our construction or making its own construction, we think it has power because this is a contempt case to revise the sentence explicitly to say that. Thirdly, we would point out that this is a narcotics case and narcotics of various -- narcotics violations are very serious offenses which Congress has laid down very severe punishments. In the Brown case, the -- the matters into -- into which the grand jury was inquiring, led to census of only a farm. And I think from the opinion of the dissenters in that case, indicated that this was an important factor. Here the issues -- the types of matters that are sought to be gone into are -- are important aspects of federal narcotic legislation. And lastly, I would say that in --in -- if you take the comparable sentences given to other defendants under this immunity statute in the last four years, they have been either two years or 18 months and so that if you look at the question of comparability, this is not out of line. Now I should like to return in the minutes remaining, if I may to the problem that the Chief Justice raised at the end of the day yesterday. I said in answer to a question, Mr. Chief Justice, that I didn't know of any case under immunity provision in which a man had been questioned concerning a matter for which he had already been convicted in the -- in an ultimate appellate court. There are cases in the lower courts under this very statute. There are cases in the lower courts and I think under some other statutes. The -- the Court of Appeals -- I mean the -- yes, the Court of Appeals in the last footnote of its opinion, cites three court cases in New York and the appellate division and the lower court in New York which are comparable to that. And I don't know of any such cases but I think I should say in all candor that it's hard to find because there are no cases as far as I can tell in which this issue has been raised in -- in that -- in this fashion. I don't even think this petitioner raises the issue in that fashion, because his argument was that if the Government pardoned him for the narcotics offense for which he was then serving a sentence and remitted the fine and if his -- he was immune from prosecution under status as well as federal law, then he could be compelled to answer. He did not take the position that once having been convicted; he could not be compelled to answer. His position was that he should -- that the rest of his sentence should have been remitted and the fine should have been remitted. So I don't think that even he has made that argument in this case. And as indicated yesterday, at the present posture of the case, he is no longer -- he has fully served his sentence and he is no longer subject to that sentence. But I would like to go further because I think that the -- that the possibility of a distinction under the Immunity Act between men who have been tried and convicted and men who have not, that is between this petitioner on the one hand and men like Ullmann or the Browns in the Brown against Walker and Brown against United States cases will not stand against the theory of the self incrimination clause and the general law which has grown up again -- around that clause in the last century and a half. The theory of the self incrimination clause is that it protects against criminality. It protects against criminality. It does not protect against disgrace or infamy or the kind of exposure or attack which people maybe subjected to if they're required to reveal that they have engaged in something which might otherwise be a crime or would be morally turpitudinous. This Court held that very clearly in the Brown against Walker case. Mr. Justice Brown in his majority opinion made a great point of it because Mr. Justice Field in dissent had said that the -- the clause did protect against disgrace and infamy.
Felix Frankfurter: That is so in that case because James v. Carter and -- but I think it's one of the most powerful briefs ever written to this Court, (Inaudible) is stronger on this Court --
Oscar H. Davis: Yes Mr. Justice and that's why --
Felix Frankfurter: That the source of the discussion in Brown and Walker --
Oscar H. Davis: That's right.
Felix Frankfurter: (Inaudible) James v. Carter's argument.
Oscar H. Davis: I think Mr. Justice Field quoted part of Mr. Carter's argument or paraphrased it in his dissent, but it was rejected by the majority of the Court and then Hale against Henkel a few years later again explicitly rejected the same notion. And much later, in the Smith case in 337 United States, in passing the Court rejected it. And I think again in the Ullmann case, it was rejected because the opinion of the Court by Mr. Justice Frankfurter refers that Mr. Justice Frankfurter had just indicated to Mr. Carter's argument sets it out and paraphrases in footnote in which indicates that one of the arguments he made was the argument based on disgrace or infamy, and that said it was rejected in -- in Brown against Walker and has been -- and there's no reason to over -- overturn that finding that holding. Congress has rejected it insofar as appearances before congressional committees are concerned. Just long ago as the Act of January 24th, 19 -- 1862, 1862 almost 100 years ago, Congress provided that no person can refuse to appear and testify when validly called before a congressional committee on the ground that to so testify would tend to degrade or -- degrade him or lead to infamy. It said so explicitly. The State cases have -- have almost universally adopted this rule. I think there may possibly be one or two jurisdictions of the United States which do not follow. There's a recent opinion of the Supreme Court of New Jersey, Ray Vince and 2 New Jersey at 443, an opinion written by late Mr. Justice Berlin of the Supreme Court of New Jersey which surveys the law and indicate -- and adopts from New Jersey the rule that disgrace or infamy is not enough.
Felix Frankfurter: What is that citation?
Oscar H. Davis: Two New Jersey, 443, Ray Vince.
Hugo L. Black: Ray what?
Oscar H. Davis: Vince V-I-N-C-E. Now of course, Professor Whittemore has an elaborate discussion in his book in which he points out that -- that the rule -- what shall I say, the privilege against infamy or disgrace seem to have been -- have gotten started in the English Common law. It did not take route in the United States and by the end of the 19th Century and today, it has almost no routes in this country at all. And where it does, it only collaterally with respect to -- the privilege has always been said not to apply where the matter is directly in issue. That is you can't refuse to testify on the ground of disgrace of infamy where something is central to your testimony. It was a collateral matter. It's a collateral matter then you may, in those jurisdictions where this privilege shall maintain. Similarly, I think another -- another universally accepted rule, two other universally accepted rules indicate that disgrace or infamy is not the basis of the privilege against self incrimination. And the first is that if the statute of limitations is clearly run, the almost universal rule is that -- that the man can be compelled to testify without immunity statute, even absolute immunity statute. If the statute of limitations is clearly run, then -- then the man can be compelled to testify. And on that simply because I happen to find it and it's a very recent case, there's an opinion of Mr. Justice Brennan sitting on the Supreme Court of New Jersey called Ray Pillow, 11 New Jersey 8 which holds explicitly that if the statute of limitations is run, the immunity -- I mean the privilege cannot be afforded. And similarly, if a pardon is granted to a man, if a pardon is granted to a man, he can be forced to testify. That's the -- began on the famous case of --
Felix Frankfurter: He's been force to pick the pardon of --
Oscar H. Davis: Well that's what the Court held in the Birdie case and then I -- I'm not so certain if that rule still exist. Well Mr. Justice Holmes in the Pankovich case, I think somewhat cut into it in Pankovich against Federal, but anyway, if he does take the pardon, he can then be force to testify. Queen against Boyes was cited by my brother yesterday, an English case, says that explicitly, and that I think has been the rule in the United States. More than that, more than that, there seems to be the rule throughout the United States that even though there is no immunity provision, if a man has been convicted or acquitted, convicted or acquitted, he can be compelled to testify respecting the subject matters of his conviction or acquittal because the theory is he is no longer able to be tried under the principles of double jeopardy and res judicata. Therefore, he is not in danger of criminality and -- and he can -- he can be tried. This is absence in immunity provision. Whittemore says this is universally conceded and I have found no exceptions to it in the United States or hadn't made it actually exhaust to survey. The Second Circuit recently in three cases laid down this rule as well established in the same opinion I mentioned to Mr. Justice Brennan in the Supreme Court of New Jersey Ray Pillow. One of the grounds in which Pillow was forced to testify with respect to certain transactions he had pleaded guilty. And the Court there held that the immunity no longer -- I mean that the privilege no longer exists as far as he was concerned. In the -- in the opinion in Brown against Walker, famous opinion Brown against Walker, the Court cites and quotes from a decision of the Supreme Court of California Ex Parte Kone back in 104 California which says the same turning with a man -- man has been acquitted for convicted particularly if he server his sentence, particularly if he serve his sentence, he maybe compelled to testify. And the same had been true of other courts. So we think that there is no basis in the -- in the history or the theory, the principles of the -- either the privilege against self incrimination or this immunity legislation which would permit a distinction to be made between a petitioner like Reina here or a defend -- or a petitioner like Ullmann in the Ullmann case or Brown in Brown against Walker. They stand we think on the -- on the same basis. I think I have nothing further.
Earl Warren: Mr. Stim.
Allen S. Stim: Mr. Chief Justice, if it please the Court. First of all, I would like to point out in this particular case the petitioner Giacomo Reina had been convicted of the crime of conspiracy to violate the narcotic laws of the United States. He has never been charged or convicted of the substantive crimes from which he has been convicted of conspiring to violate. I have distinguished the facts of this case in my brief. A question was asked yesterday by the Court as to what prejudice there would be to the petitioner in the event that this Court construed the purge clause of the judgment as running from the date of final determination by this Court of the matter now before the Court instead of following the plain language of the judgment which commenced the purge clause as of February 2nd in 1959 that this -- such a construction would create more problems than it could possibly solve. It's apparent from the record of the Court and I refer the Court to page 25, 24 of the transcript of the record, the second paragraph down the second statement of Mr. Cobe who was the attorney for the petition at below. Mr. Cobe stated toward the end of the first paragraph that the order which this petition has been held in contempt on the order of Judge Edelstein was construed by Judge Edelstein that the petitioner should answer all questions referred to one before the grand jury including those which might not appear on these papers, therefore, even assuming that this Court would construe the purge clause as commencing as of the date that this Court made a final determination such a construction might possibly preclude this petitioner down below if called before the grand jury again to attack the reasonableness or materiality of certain questions propounded to him. In other words, it would put him on his own -- own peril that if he would challenge the materiality that he would not purge himself and that he would remain in prison and if any members of the Court raised the question that made -- that the Government might not digress from the purposes of the investigation, I refer the Court to page six of the record, the bottom questions propounded to Reina before the grand jury. I haven't raised this point on this petition but at the bottom, Mr. Reina was asked this question. Mr. Reina, was your father Thomas a member of an organization sometimes known as the mafia. I can represent to this Court from my own personal knowledge that Mr. Reina's father died 30 years ago. Reina was further asked that his father had a title Don in that organization, then he was asked after his father's death, did Reina take the place and title of Don in the organization and what are the names of the members of the organization? This I respectfully submit has to the deal with matters that occurred 30 years ago and could have no possible reference to any narcotic investigation or narcotic matter now under investigation. I would like to refer this Court in the conclusion of my argument that Title 21 United States Code Section 198, which does not appear in my brief, this makes it a duty on the part of the Government to make narcotic information available to the State Governments the use in the state courts. I would also like to bring to the attention of the Court, I omitted this from my brief, I omitted the State of California. The California Penal Code Section 1324, 1958 supplement by statute, and by statute the State of California has adopted the Michigan rule which disagrees with the Murdock decision. Thank you.